815 F.2d 706
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerome SUEING, Plaintiff-Appellant,v.Phillip HEFFRON, Sheriff Kent County, Defendant-Appellee.
No. 86-1494.
United States Court of Appeals, Sixth Circuit.
March 17, 1987.

1
Before KRUPANSKY and BOGGS, Circuit Judges, and TAYLOR, District Judge*.

ORDER

2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not necessary.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Appellant, while incarcerated at the Kent County Correctional Facility in Grand Rapids, Michigan, filed a complaint and amended complaint pursuant to 42 U.S.C. Sec. 1983.  In support of his claim for monetary damages and both declaratory and injunctive relief, appellant alleged that his constitutional rights had been violated by the correctional facility's practice of prohibiting contact visits and the actions of its employees in denying appellant access to the institution's law library and in opening two of his legally-related letters outside his presence.


4
Having reviewed the record and the cited legal authorities, we affirm the judgment of the district court.  No error was occasioned by the district court's dismissal.  Accordingly, for the reasons set forth in the memorandum opinion of the district court as filed April 30, 1986, the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Anna Diggs Taylor, U.S. District Judge for the Eastern District of Michigan, sitting by designation